             Case 1:18-cv-01919-CCB Document 115 Filed 11/02/20 Page 1 of 2


                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND

NATIONAL FAIR HOUSING                               *
ALLIANCE, et al.                                    *
                                                    *
v.                                                  *            Civil. No. CCB-18-1919
                                                    *
BANK OF AMERICA,                                    *
NATIONAL ASSOCIATION, et al.                        *
                                                    *
*    *   *   *   *   *   *    *   *   *   *   *   * * *    *   *   *   *   *    *   *   *   *   *   *   *

                                      MEMORANDUM AND ORDER

         The parties in this case have presented divergent proposals for the next phase of discovery

and briefing. Briefly summarized, the plaintiffs propose to complete fact discovery on all 1,677

properties in 37 metropolitan areas before embarking on expert discovery and motions for summary

judgment covering all aspects of their claims. (ECF 107). The defendants propose to complete

discovery on the properties in the six metropolitan areas that have been the focus of examination

since the initial stipulated case management order entered in November 2019, and resolve the status

of disputed properties; take depositions on matters of general relevance; and then engage in expert

discovery for the purpose of summary judgment briefing directed at the methodology and validity

of the theories on which the plaintiffs’ experts’ conclusions are based. (ECF 108). These

competing proposals have been briefed thoroughly by counsel.

         While a judge’s questions and comments during oral arguments are often neither identical to

nor determinative of a final ruling on a contested issue, to the extent it is relevant, it is true that the

defendants have more clearly understood the concerns underlying my comments during the

February 2019 hearing. (ECF 63). The defendants have raised significant challenges to the expert

opinions on which the critical element of “robust causality” must be supported. Specific challenges

to methodology have been raised, from the beginning of this litigation, that do not obviously depend

on a factual analysis of all the properties in the 37 metropolitan areas. In regard to proportionality

                                                     1
          Case 1:18-cv-01919-CCB Document 115 Filed 11/02/20 Page 2 of 2


and undue burden, it does not require affidavits to conclude that the time and expense of such an

analysis, particularly in these months (or years) of coronavirus pandemic, will be much greater than

the time and expense of analyzing properties in the six metropolitan areas already selected. And a

ruling on the validity of the experts’ approach, while it may not be entirely case-dispositive, could

narrow the issues significantly, to the benefit of either the plaintiffs or the defendants depending on

the outcome, and to the overall benefit of this complex litigation.

       Accordingly, the defendants’ proposal for the second phase case management order is

preferred, with appropriate adjustment of the dates. A revised CMO may be submitted within 10

days of the date of this Order.

       So Ordered this      2nd day of November, 2020.


                                              ____________/S/________________
                                              Catherine C. Blake
                                              United States District Judge




                                                   2
